Settled practice notwithstanding, I hesitate to say that a plaintiff shall not have more than so much by way of damages. That is the jury's function. The condition that plaintiff may have a new trial is an apparent rather than a real benefit to him. On the other side, we are refusing defendant the right to trial by another jury which, it is to be presumed, would tryall the issues fairly. The opinion demonstrates that the first jury yielded to passion and prejudice in assessing damages. There can be no escape from that conclusion when the verdict is compared with those customarily rendered where a farmer or ordinary artisan is the plaintiff and the defendant not a railway company. The kind of argument resorted to by plaintiff, together with the excessive verdict, call for a new trial.
To me the result seems a compromise with settled rules. We find in the verdict plain evidence of the influence on the jury of passion and prejudice and in the argument of counsel for plaintiff its probable source. Yet we grant to the aggrieved party but a small portion of the relief such a combination normally demands. It is for that reason I am unable to agree to the result.